Citation Nr: 1613747	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-31 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

On the VA Form 9, the Veteran requested a hearing before the Board at a local VA office (Travel Board).  The Veteran withdrew the request for a hearing in January 2015.

In addition to the paper file, the Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was last afforded a VA examination in conjunction with this claim in December 2011.  At the time, the examiner stated that the Veteran's service-connected PTSD would less likely than not affect his ability to engage in substantially gainful employment.  The Board is not confident that this examination, more than four years old, is sufficiently contemporaneous to serve as a basis for a decision on the current claim.  Moreover, a February 2012 letter noted that the Veteran had applied to work at a building and rent-it center.  The writer noted that although the Veteran had an excellent construction background, it was felt that he would not be able to do the lifting, running equipment, and other job duties required to be employed at the Building Center.  The writer of the letter felt the Veteran would endanger himself or other employees.  This letter calls into question the Veteran's employability.

Moreover, since the December 2011 exam, the Veteran has been service connected for diabetes mellitus and received significant treatment at the VA for PTSD and diabetes mellitus.  Any forthcoming opinion as to TDIU must be based upon findings concerning both of these disabilities; the December 2011 VA examination, however, addressed only PTSD, and a more recent (August 2014) VA examination addressed only the type II diabetes mellitus.

As the issue is being returned on remand, all pertinent VA treatment records since August 2014 need to be obtained and considered.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records concerning the Veteran since August 2014 and associate them with the claims file.

2.  The Veteran should be scheduled for a VA examination, with an appropriate examiner, to determine the extent to which his service-connected PTSD and type II diabetes mellitus affect his employability.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

Based on a review of the claims file and all relevant medical and lay evidence therein, the examiner must provide an opinion as to the extent to which the service-connected PTSD and type II diabetes mellitus, without regard to other nonservice-connected disabilities or to age, impair the Veteran's ability to secure and follow a substantially gainful occupation.  If the Veteran is unable to secure and follow a substantially gainful occupation on account of these disabilities, the examiner should so state.  If the examiner reaches the opposite conclusion, a detailed rationale must be provided for this unfavorable conclusion.  The opinion must be set forth in a typewritten report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




